Filed 10/26/18                        Case 16-10015                                  Doc 503



       1   JOSEPH RODRIGUES
           State Long-Term Care Ombudsman
       2   Office of the State Long-Term Care Ombudsman
           California Department of Aging
       3   1300 National Drive, Suite 200
           Sacramento, California 95834
       4   Telephone: (916)419-7510
           Facsimile: (916)928-2503
       5

       6                       UNITED STATES BANKRUPTCY COURT
                               EASTERN DISTRICT OF CALIFORNIA
       7                              FRESNO DIVISION

       8
           In re:                                   )   Case No. 16-10015-A-9
       9                                            )
                                                    )   Chapter 9
      10   Southern Inyo Healthcare District        )
                                                    )   17th REPORT OF THE
      11                                            )   PATIENT CARE OMBUDSMAN
                                                    )
      12                                            )
                                      Debtor.       )   (No Hearing Required)
      13

      14
                 Pursuant to the order directing the appointment of a Patient
      15
           Care Ombudsman entered by this court on February 17, 2016, Tracy
      16
           Hope Davis, the United States Trustee, duly appointed Joseph
      17
           Rodrigues, the California State Long-Term Care Ombudsman, as the
      18
           Patient Care Ombudsman in this case.
      19
      20
                 In compliance with the notice of appointment, the Patient Care
      21
           Ombudsman is submitting his 17th report, covering the period
      22
           August 29, 2018 to October 26, 2018.
      23
                                                    Respectfully submitted,
      24

      25
                                                    /s/Joseph Rodrigues
      26                                            Joseph Rodrigues
                                                    State Long-Term Care Ombudsman
      27

      28                                        1
Filed 10/26/18                        Case 16-10015                                 Doc 503



       1                 17th REPORT OF THE PATIENT CARE OMBUDSMAN
       2

       3         Eastern Sierra Area Agency on Aging is the designated Long-Term

       4   Care (LTC) Ombudsman Program for Inyo and Mono Counties and is the

       5   local representative of the Office of the State LTC Ombudsman.      As
       6
           mandated by the federal Older Americans Act (42 U.S.C. 3058g), LTC
       7
           Ombudsman representatives identify, investigate and resolve
       8
           complaints that are made by, or on behalf of residents of LTC
       9
           facilities that relate to action, inaction or decisions that may
      10

      11   adversely affect the health, safety, welfare or rights of residents.

      12   Paulette Erwin is the local Ombudsman representatives assigned to

      13   this facility.
      14

      15
                 Southern Inyo Hospital District is located at 501 E. Locust
      16
           Street, Lone Pine, California.    The California Department of Public
      17
           Health (CDPH), Licensing and Certification Division, licenses this
      18
           facility as a Skilled Nursing Facility (SNF).    SNFs provide housing,
      19
      20   meals, medical care, personal care, social services, and social

      21   activities to people who have physical or behavioral conditions that

      22   prevent them from living alone.
      23

      24
                 The following information describes the number of visits made
      25
           to the facility (complaint and non-complaint related), observations
      26
           about privacy, food, the general status of the residents, any
      27

      28                                      2
Filed 10/26/18                          Case 16-10015                             Doc 503



       1   complaints made by or on behalf of residents to the LTC Ombudsman
       2
           Program, and any changes in the census of the facility.
       3

       4
                 The licensed capacity of the facility is 33, with a current
       5
           occupancy of 26. There is no noted significant change in resident
       6

       7   mix, such as the admission of different client groups, younger

       8   residents, etc.

       9
      10         The local Ombudsman Program has not received any concerns
      11
           involving vendors, utilities, or external support factors that may
      12
           impact resident care.
      13

      14
                 The local Ombudsman Program has conducted six visits during
      15

      16   this reporting period. During these visits, the Ombudsman

      17   representative noted the facility appeared to be clean with no
      18   overwhelming odors.     Residents appeared clean and were appropriately
      19
           dressed for the time of year and day.        During these visits the
      20
           Ombudsman spoke with several residents regarding the posted menu and
      21
           residents indicated they were satisfied with the meals.
      22

      23

      24         The local Ombudsman representative received a total of one case

      25   and one complaint.    The complaint during this reporting period

      26   includes the following:
      27

      28                                        3
Filed 10/26/18                        Case 16-10015                                     Doc 503



       1         A complaint related to resident to resident sexual abuse.        The
       2
           Ombudsman representative met with the resident who was unable to
       3
           provide consent for the Ombudsman representative to assist in the
       4
           resolution of the complaint.   The Ombudsman representative spoke
       5
           with the Director of Nursing, Gina Symons.     According to the
       6

       7   Director of Nursing, the facility immediately scheduled additional

       8   supervision for all residents to monitor inappropriate sexual

       9   behaviors and has met with the resident’s family.      The Ombudsman
      10   representative contacted the resident’s spouse who indicated he was
      11
           satisfied with the way the facility handled the incident and if
      12
           there were any other incidents he would contact the Ombudsman
      13
           representative.
      14

      15

      16         The Patient Care Ombudsman has no recommendations for the court

      17   at this time.
      18
                                                  /s/Joseph Rodrigues
      19
                 October 26, 2018                 Joseph Rodrigues
      20                                          State Long-Term Care Ombudsman

      21

      22

      23

      24

      25

      26
      27

      28                                      4
